Citation Nr: 0713817	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-41 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
gunshot wound, left shoulder with retained metallic foreign 
body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant is a World War II era veteran who served with 
the recognized guerillas from September 1945 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
June 2004.  A statement of the case was issued in September 
2004, and a substantive appeal was received in November 2004.  

In April 2007, the veteran's representative submitted a 
motion to have the case advanced on the docket due to the 
veteran's advanced age.  The motion was granted by the Board 
in April 2007 pursuant to 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2006).   


FINDINGS OF FACT

1.  The reopening of a claim of entitlement to service 
connection for residuals of gunshot wound, left shoulder with 
retained metallic foreign body was denied by a December 1997 
rating decision; a notice of disagreement was not received to 
initiate an appeal from that determination.  

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for residuals 
of gunshot wound, left shoulder with retained metallic 
foreign body has not been received since the December 1997 
rating decision.




CONCLUSIONS OF LAW

1.  The December 1997 rating decision which denied reopening 
a claim of entitlement to service connection for residuals of 
gunshot wound, left shoulder with retained metallic foreign 
body is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
December 1997 denial of reopening a claim of entitlement to 
service connection for residuals of gunshot wound, left 
shoulder with retained metallic foreign body, and the claim 
of service connection for residuals of gunshot wound, left 
shoulder with retained metallic foreign body is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The February 2004 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the February 2004 VCAA letter notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the February 2004 letter was sent to the appellant 
prior to the April 2004 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided a February 2004 VCAA letter with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but there has been no notice of 
the types of evidence necessary to establish a disability 
rating for his disability claim or the effective date of the 
disability.  To the extent that such notice may be deficient 
in any respect, the matter is effectively moot in light of 
the following decision which finds that the preponderance of 
the evidence is against the veteran's claim to reopen.

Moreover, April 2004 and July 2004 letters were sent to the 
veteran advising him of the applicable laws and regulations, 
and information and evidence necessary to reopen his claim of 
service connection for residuals of gunshot wound, left 
shoulder with retained metallic foreign body.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claim based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and private, have been obtained.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  In a form received in January 2005, the veteran 
indicated by checking the appropriate box that he had no more 
evidence to submit and that he waived the 60-day period to 
respond to the Supplemental Statement of the Case.  It was 
further indicated that he wanted his appeal certified to the 
Board immediately.  Under these circumstances, no further 
action is necessary to assist the claimant with his claim.


New and Material Evidence

A review of the record shows that the claim to reopen a claim 
for service connection for residuals of gunshot wound, left 
shoulder with retained metallic foreign body was denied by 
the RO in December 1997.  The appellant was informed of the 
December 1997 decision and failed to file a notice of 
disagreement to initiate an appeal.  The December 1997 
decision therefore became final.  38 U.S.C.A. § 7105.

Another request to reopen the veteran's claim was received in 
January 2004.  By rating decision in April 2004, the RO 
denied the veteran's claim to reopen.  The present appeal 
ensued.

The request to reopen the veteran's claim for residuals of 
gunshot wound, left shoulder with retained metallic foreign 
body involves an underlying claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the December 1997 
rating decision consisted of information regarding the 
veteran's United States military service; a copy of an 
October 1945 affidavit that listed "none" in a section for 
reporting wounds or illness during service as a member of the 
recognized guerillas; and a copy of a November 1945 
Philippine Army certificate of discharge noting that the 
veteran had a gunshot wound, but that the veteran did not 
volunteer any other information.  

In addition, there were various statements from different 
comrades and the veteran noting different dates that the 
veteran had sustained gunshot wounds.  The dates noted by his 
comrades-December 1944 and February 1945-were prior to 
United States military service.  Various dates provided by 
the veteran-December 1944, February 1945, and May 1945-were 
also prior to his United States military service.

Also of record were a September 1957 radiological report from 
the Philippine Tuberculosis Society noting foreign bodies on 
regions around the left side scapula; a May 1963 medical 
record from Florentino M. Fermin, M.D. noting that the 
veteran was shot in February 1945; a September 1972 statement 
from Alarico G. Herrero, M.D. stating that he treated the 
veteran on and off for recurrent pains and stiffness of the 
left shoulder joint; the veteran's claim received in December 
1972 noting a gunshot wound sustained in February 1945; and a 
February 1997 radiology report from Cagayan Valley Medical 
Center noting multiple tiny metallic foreign body scattered 
over the veteran's left shoulder and scapula area.  

By rating decision in December 1997, the RO denied reopening 
the veteran's claim for service connection for residuals of 
gunshot wound, left shoulder with retained metallic foreign 
body because the evidence submitted was duplicative and 
cumulative of evidence previously considered in the August 
1973 rating decision.  Specifically, the RO in the August 
1973 decision denied service connection because there were no 
official service records showing a diagnosis of or treatment 
for gunshot wound.  

Evidence received since December 1997 contains no new 
information that the residuals of gunshot wound, left 
shoulder with retained metallic foreign body occurred in or 
was caused by service.  A November 2003 radiology report from 
Cagayan Valley Medical Center noted multiple tiny metallic 
foreign bodies at the area of the left scapula and distal 
clavicle.  This adds nothing new to the record since the RO 
in 1997 already knew about the metallic foreign body and its 
location in the veteran's body.    

The Board does acknowledge a letter from Dr. Herrero received 
in May 2006 certifying that some time in 1957, the veteran 
would be seen from time to time for complaints of pains over 
his left upper shoulder blade allegedly due to a gunshot 
wound sustained while serving as a recognized guerilla in 
World War II.  It appears that the doctor is merely reciting 
history provided by the veteran himself.  Consequently, this 
letter is not medical evidence of an in-service injury, nor 
is it competent evidence of a nexus between the residuals of 
gunshot wound, left shoulder with retained metallic foreign 
body and United States service.  The Board therefore finds 
that this medical report is not material.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).    

In sum, the evidence received since December 1997 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the veteran's claim for service connection 
for residuals of gunshot wound, left shoulder with retained 
metallic foreign body.  Further, the additional evidence does 
not raise a reasonable possibility of substantiating the 
claim to reopen.  For these reasons, the Board concludes that 
the veteran has not presented new and material evidence to 
reopen his claim for service connection for residuals of 
gunshot wound, left shoulder with retained metallic foreign 
body.  Accordingly, the Board's analysis must end here and 
the appeal is denied.  See 38 U.S.C.A. § 5108.  
  



ORDER

New and material evidence has not been received to reopen the 
claim for service connection for residuals of gunshot wound, 
left shoulder with retained metallic foreign body.  The 
appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


